 
Exhibit 10.1


ICO Global Communications (Holdings) Limited
11700 Plaza America Drive, Suite 1010
Reston, VA 20190
 
December 18, 2008


Dennis Schmitt,  
22532 NE 98th Place
Redmond, WA  98053
 
Re:   Separation Agreement
 
Dear Dennis:
 
This letter sets forth the substance of the separation agreement (the
“Agreement”) which ICO Global Communications (Holdings) Limited (together with
its affiliates, the “Company”) is offering to you to aid in your employment
transition.
 
1.   Separation. Your last day of work with the Company and your employment
termination date will be December 31, 2008 (the “Separation Date”). The
Executive Employment Agreement between you and the Company dated July 22, 2002
(“Executive Employment Agreement”) will be terminated as of the Separation Date
in all respects except for Title V (Restrictive Covenant) and Title VI (General
Provisions).  The payments and other benefits under this Agreement and the
Consulting Agreement are in lieu of any payments and other benefits to which you
would be eligible for under the Executive Employment Agreement or any other
arrangement between you and the Company.
 
2.   Accrued Salary and Vacation. On the next regular payroll date following the
Separation Date, the Company will pay you all accrued salary and all accrued and
unused vacation earned through the Separation Date and previously unpaid,
subject to standard payroll deductions and withholdings. You will receive these
payments regardless of whether or not you sign this Agreement.


3. Severance Payment. On the next regular payroll date following the Separation
Date, the Company will make a one-time severance payment to you of $47,802,
subject to standard payroll deductions and withholdings.


4.   Consulting Agreement. If you execute and deliver to the Company this
Agreement, resign from your director positions with the Company’s subsidiaries
effective March 31, 2009, or earlier if requested by the Company, and execute
the Consulting Agreement attached hereto as Exhibit A (“Consulting Agreement”),
then the Company will cause ICO Satellite Services G.P. to execute the
Consulting Agreement pursuant to which you will be eligible to provide
consulting services to ICO Satellite Services G.P. following the Separation
Date.


5.   Director Positions. To the extent you remain a director for any of the
Company’s subsidiaries after March 31, 2009 (either at the Company’s request or
because your resignation has not become legally effective for any reason), you
will be entitled to a payment of $2,000 per month, payable on the first day of
each month beginning on April 1, 2009 for which you remain a director.  The
Company agrees to include you under its D&O policy for so long as you serve as a
director of any of the Company’s subsidiaries.
 
6.   Benefit Plans. If you are currently participating in the Company’s group
health insurance plans, to the extent provided by the federal COBRA law or, if
applicable, state insurance laws, and by the Company’s current group health
insurance policies (“Permissible Participation”), you will be eligible to
continue your group health insurance benefits at your own expense.  However, if
you and the Company execute the Consulting Agreement, the Company will pay for
your Permissible Participation in the Company’s group health insurance plans
during the term of the Consulting Agreement (and these payments may result in
taxable income to you).  Later, you may be able to convert to an individual
policy through the provider of the Company’s health insurance, if you wish. The
Company contribution to your 401(k) Plan and any contributions by you will end
with your paycheck for the December 31, 2008 pay period. You will receive
information by mail concerning 401(k) plan rollover procedures. All
participation to any other Company plans will also cease as of the Separation
Date.
 
7.   Stock Options and Restricted Stock Awards. Vesting of awards granted to you
under the Company’s stock plan, including but not limited to stock options and
restricted stock awards, for your service as an employee (“Awards”) will cease
as of the Separation Date, unless you and the Company execute the Consulting
Agreement, in which case vesting of the Awards shall continue pursuant to the
terms of the Consulting Agreement.
 

--------------------------------------------------------------------------------


 
8.   Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date, except for that provided under
the Consulting Agreement.
 
9.   Expense Reimbursements. You agree that, within fifteen (15) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for reasonable business expenses pursuant to its regular business practice.
 
10.   Return of Company Property. Unless you and the Company execute the
Consulting Agreement, you agree to return to the Company by the Separation Date
all Company documents (and all copies thereof) and other Company property that
you have had in your possession at any time, including, but not limited to,
Company files, notes, drawings, records, business plans and forecasts, financial
information, specifications, computer-recorded information, tangible property
(excluding your computer equipment, once all Company owned software and Company
related data has been removed), credit cards, entry cards, identification badges
and keys; and, any materials of any kind that contain or embody any proprietary
or confidential information of the Company (and all reproductions thereof).  If
you do execute the Consulting Agreement, you agree to return all Company
documents and property immediately upon the termination of the Consulting
Agreement by either you or the Company for any reason.
 
11.   Proprietary Information and Post-Termination Obligations. Both during and
after your employment you acknowledge your continuing obligations under your
Executive Employment Agreement not to use or disclose any confidential or
proprietary information of the Company and to refrain from certain solicitation
and competitive activities.
 
12.   Nondisparagement. You agree not to disparage the Company, and the
Company’s attorneys, directors, managers, partners, employees, agents and
affiliates, in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided that you may respond
accurately and fully to any question, inquiry or request for information when
required by legal process.
 
13.   Release. In exchange for the Company’s agreement to enter into the
Consulting Agreement, to which you would not otherwise be entitled, and except
as otherwise set forth in this Agreement, you hereby generally and completely
release, acquit and forever discharge the Company, its parents and subsidiaries,
and its and their officers, directors, managers, partners, agents, servants,
employees, attorneys, shareholders, successors, assigns and affiliates, of and
from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every kind and
nature, in law, equity, or otherwise, both known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising out of or in any way related to
agreements, events, acts or conduct at any time prior to and including the
execution date of this Agreement, including but not limited to: all such claims
and demands directly or indirectly arising out of or in any way connected with
your employment with the Company or the termination of that employment,
including but not limited to any claims relating to severance or any other
benefit provided under the Executive Employment Agreement; claims or demands
related to salary, bonuses, commissions, stock, stock options, or any other
ownership interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law, statute, or cause of action; tort
law; or contract law. The claims and causes of action you are releasing and
waiving in this Agreement include, but are not limited to, any and all claims
and causes of action that the Company, its parents and subsidiaries, and its and
their respective officers, directors, agents, servants, employees, attorneys,
shareholders, successors, assigns or affiliates:
 
·  
has violated its personnel policies, handbooks, contracts of employment, or
covenants of good faith and fair dealing;



·  
has discriminated against you on the basis of age, race, color, sex (including
sexual harassment), national origin, ancestry, disability, religion, sexual
orientation, marital status, parental status, source of income, entitlement to
benefits, any union activities or other protected category in violation of any
local, state or federal law, constitution, ordinance, or regulation, including
but not limited to:; Title VII of the Civil Rights Act of 1964, as amended; 42
U.S.C. § 1981, as amended; the Equal Pay Act; the Americans With Disabilities
Act; the Family and Medical Leave Act; the Virginia Human Rights Act; the
Virginians with Disabilities Act;. the Employee Retirement Income Security Act;
Section 510; and the National Labor Relations Act;

 
·  
has violated any statute, public policy or common law (including but not limited
to claims for retaliatory discharge; negligent hiring, retention or supervision;
defamation; intentional or negligent infliction of emotional distress and/or
mental anguish; intentional interference with contract; negligence; detrimental
reliance; loss of consortium to you or any member of your family and/or
promissory estoppel).

 
Excluded from this Agreement are any claims which cannot be waived by law. You
are waiving, however, your right to any monetary recovery should any
governmental agency or entity, such as the EEOC or the DOL, pursue any claims on
your behalf. You also acknowledge that (i) the consideration given to you in
exchange for the waiver and release in this Agreement is in addition to anything
of value to which you were already entitled; (ii) that you have been paid for
all time worked, have received all the leave, leaves of absence and leave
benefits and protections for which you are eligible,  and have not suffered any
on-the-job injury for which you have not already filed a claim; (iii) you have
been given sufficient time  to consider this Agreement and to consult an
attorney or advisor of your choosing; and (iv) you are knowingly and voluntarily
executing this Agreement waiving and releasing any claims you may have as of the
date you execute it.
 

--------------------------------------------------------------------------------


 
14.   No Admission. This Agreement does not constitute an admission by the
Company of any wrongful action or violation of any federal, state, or local
statute, or common law rights, including those relating to the provisions of any
law or statute concerning employment actions, or of any other possible or
claimed violation of law or rights.


15.   Non-Solicitation. I agree that during the period of my employment and for
the one (1) year period after the date my employment ends for any reason,
including but not limited to voluntary termination by me or involuntary
termination by the Company, I will not, as an officer, director, employee,
consultant, owner, partner, or in any other capacity, either directly or through
others, except on behalf of the Company: (a) solicit, induce, encourage, or
participate in soliciting, inducing, or encouraging any employee of the Company
to terminate his or her relationship with the Company.; or (b) hire, employ, or
engage in business with or attempt to hire, employ, or engage in business with
any person employed by the Company or discuss any potential employment or
business association with such person, even if I did not initiate the discussion
or seek out the contact.
 
16.   Breach. You agree that upon any material breach of this Agreement you will
forfeit all amounts paid or owing to you under this Agreement. Further, you
acknowledge that it may be impossible to assess the damages caused by your
violation of the terms of paragraphs 10, 11, 12 and 15 of this Agreement and
further agree that any threatened or actual violation or breach of those
paragraphs of this Agreement will constitute immediate and irreparable injury to
the Company. You therefore agree that any such breach of this Agreement is a
material breach of this Agreement, and, in addition to any and all other damages
and remedies available to the Company upon your breach of this Agreement, the
Company shall be entitled to an injunction to prevent you from violating or
breaching this Agreement.


17.   Miscellaneous. This Agreement constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to this subject matter. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable. This Agreement will be deemed to have been entered into and will be
construed and enforced in accordance with the laws of the State of Washington as
applied to contracts made and to be performed entirely within Washington,
without regard to choice of law principles.  The Company and you agree that each
has had the opportunity to seek legal counsel and tax advice regarding this
Agreement and the Consulting Agreement, and neither is relying on the other for
legal or tax advice.
 
If this Agreement is acceptable to you, please sign below and return the
original to me.
 
I wish you good luck in your future endeavors.
 
Sincerely,
 
ICO GLOBAL COMMUNICATIONS (HOLDINGS) LIMITED
 
 
By: /s/ Michael Corkery
Michael Corkery
Executive Vice President, Chief Financial Officer
 
AGREED TO AND ACCEPTED:
 
 
By: /s/ Dennis Schmitt
Dennis Schmitt
 

 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
EXHIBIT A TO SEPARATION AGREEMENT


CONSULTING AGREEMENT


This Consulting Agreement is made and entered into effective as of January 1,
2009 (“Effective Date”), by and between ICO Satellite Services G.P., of 11700
Plaza America Drive, Suite 1010, Reston VA 20190, USA (together with its
affiliates, “ICO”) and Dennis Schmitt, 22532 NE 98th Place, Redmond, WA 
98053 ("Consultant").


In consideration of the mutual covenants set forth below, the parties hereby
agree as follows:


1. Engagement of Services and Statement of Work
 
Pursuant to the provisions of this Consulting Agreement, Consultant is hereby
retained by ICO to perform services for ICO. Consultant shall provide the
services set forth in Appendix 1, Statement of Work and Procedures (“Statement
of Work”), and others services reasonably requested by ICO’s Executive Vice
President and Chief Financial Officer (“CFO”) (“Services”). A Statement of Work
can only be amended in a writing signed by the parties. Consultant shall follow
the procedures in the Statement of Work in performing all Services. Consultant
shall not perform any services for the Company other than Services and shall
communicate with third parties only as reasonably necessary to perform the
Services.


2. Contact and Key Personnel


Consultant’s contact person at ICO shall be ICO’s CFO. Consultant may not retain
third parties to carry out any of its obligations hereunder unless Consultant
obtains ICO’s prior written consent, which shall be determined in ICO’s sole
discretion.


3. Compensation


(a) In consideration for Consultant’s performance of the Services, ICO agrees to
compensate Consultant as follows:


i.           ICO shall pay Consultant a base consulting fee of $20,323 per
month. Consultant agrees that he will commit the time necessary to perform the
services.  Travel time, as requested and/or approved in advance by ICO, shall be
included in such time.
ii.           Coincident with the Company paying employee bonuses for the 2008
fiscal year but no later than February 15, 2009, a lump sum equal to $48,776
will be paid to consultant.


(b) Consultant shall continue to vest in his stock options and restricted stock
(“Awards”) pursuant to the terms of those Awards as long as he remains a service
provider under this Consulting Agreement.  Following the date of termination of
this Consulting Agreement under Section 8(a), subject to the approval of the
Company’s Compensation Committee, Consultant shall have a period up to one year
to exercise any stock options that have vested.


(c) In completing the consulting services, Consultant agrees to provide his own
equipment, tools and other materials at his own expense; however, ICO shall
reimburse Consultant for reasonable telecommunications and travel expenses
incurred by the Consultant in the course of performing services under this
Consulting Agreement; provided, however, that ICO shall not be obligated
hereunder unless (i) ICO has agreed in advance to reimburse such costs and, (ii)
Consultant provides ICO with appropriate receipts or other relevant
documentation for all such costs as part of any submission for reimbursement in
accordance with ICO’s standard policies.






4. Billing and Payments


Consultant will submit invoices by e-mail to ICO monthly for the Services for
the previous month. Payment for the Services is due and payable within fifteen
(15) days of ICO’s receipt of an invoice. Payment will be by check drawn against
a U.S. bank account. Late payments beyond this fifteen (15) day period will be
subject to a monthly finance charge of 1% of the amount outstanding.


5. Independent Contractor


(a) Consultant acknowledges and agrees that he is an independent contractor and
that neither he nor any of his employees or sub-contractors (if any) is entitled
to participate in any of ICO's benefit plans, including, without limitation:
vacation, disability, life insurance, attendance bonuses, pre-retirement leave,
pension and annuity, 401(k), and accidental death and dismemberment, health or
related benefits. In addition, Consultant (and Consultant’s agents, employees,
and contractors) waives any and all rights, if any, to participation in any of
ICO’s fringe benefit plans or programs including, but not limited to, health,
sickness, accident or dental coverage, life insurance, disability benefits,
severance, accidental death and dismemberment coverage, unemployment insurance
coverage, workers’ compensation coverage, and pension or 401(k) benefit(s)
provided by ICO to its employees.



--------------------------------------------------------------------------------


 
(b) Consultant represents that: (i) to the extent necessary for Consultant to
perform under this Consulting Agreement, he is and will continue to be for the
term of this Consulting Agreement in compliance with all applicable federal,
state, and local laws, ordinances, and regulations; (ii) he can enter into this
Consulting Agreement without violating any contractual, professional, or other
legal obligations he may have; (iii) ICO shall not be liable for the payment of
any salaries, income tax withholding, social security tax withholding, workers’
compensation insurance or disability insurance premiums, benefits, or other
appearances of direct employment for Consultant; and (iv) Consultant is solely
responsible for, and will timely file all tax returns and payments required to
be filed with, or made to, any federal, state or local tax authority with
respect to the performance of services and receipt of fees under this Consulting
Agreement.
 
(c) Consultant agrees and warrants, as an independent contractor, to perform the
Services with all reasonable skill, care and diligence on a best efforts basis
in a timely manner, provided that such “best efforts” shall not require
performance to a commercially unreasonable standard.


(d) Consultant is not authorized to represent that he is an agent, employee, or
legal representative of ICO. Consultant is not authorized to make any
representation, contract, or commitment on behalf of ICO or incur any
liabilities or obligations of any kind in the name of or on behalf of ICO.


6. Confidentiality  


Consultant shall keep ICO’s information confidential according to the terms of
the ICO Intellectual Property Agreement between the parties dated January 1,
2009 (the “Intellectual Property Agreement “), which shall remain in full force
and effect while Consultant is performing services under this Consulting
Agreement.  Nothing in this Consulting Agreement shall modify or abrogate the
terms of the Intellectual Property Agreement and any post termination
restrictions in the Intellectual Property Agreement shall run from the date
consultant ceases to perform services under this Consulting Agreement.


7. No Conflict of Interest or Improper Use of Materials


(a) Consultant represents and warrants that he will not use in the performance
of the Services any materials, documents or information for which Consultant
owes a continued duty of confidentiality.


(b) During the term of this Consulting Agreement (but in any event through March
31, 2009), unless written permission is given by ICO, Consultant will not accept
work, enter into a contract, or provide services to any third party that
provides products or services which compete with the products or services
provided by ICO nor may Consultant enter into any agreement or perform any
services which would conflict or interfere with the services provided pursuant
to or the obligations under this Consulting Agreement. Consultant represents and
warrants that he is not working with any client on any activities or interests
that conflict or may conflict with the interests of ICO. If approached by a
potential client, Consultant shall disclose this information to ICO and agrees
to seek ICO’s specific written agreement to Consultant’s representation of such
third party. ICO may withhold such agreement at its sole discretion.


8. Term and Termination


(a) Unless previously terminated as set forth below, this Consulting Agreement
shall terminate on March 31, 2009. Either party may terminate this Consulting
Agreement in the event of a material breach by the other party if such breach
continues uncured for a period of fifteen (15) days after written notice of such
breach. Upon any such termination, the parties shall remain subject to Sections
3(a) and (b) hereof through the date such termination becomes effective, and in
addition, ICO shall remain obligated to reimburse Consultant for expenses
incurred pursuant to Section 3(c) through the date of termination, and shall
promptly reimburse Consultant upon being invoiced.


(b) Upon any termination or expiration of this Consulting Agreement, Consultant
(i) shall immediately discontinue all use of ICO’s confidential information
delivered under this Consulting Agreement; (ii) shall delete any such ICO
confidential information from Consultant’s computer storage or any other media,
including, but not limited to, online and off-line libraries; and (iii) shall
return to ICO or, at ICO’s option, destroy, all copies of such confidential
information then in Consultant’s possession.



--------------------------------------------------------------------------------


 
(c) The following provisions shall survive despite any termination of this
Consulting Agreement: 6, 7, 8, 9, 10, 11, 13, 14, 15 and 16.


9. Assignment


The rights and liabilities of the parties shall bind and inure to the benefit of
their respective successors, heirs, executors and administrators, as the case
may be. Because ICO has specifically contracted for the services of Consultant,
Consultant may not assign or delegate Consultant's obligations under this
Consulting Agreement either in whole or in part without the prior written
consent of ICO.


10. Governing Law, Severability


This Consulting Agreement shall be governed by and construed according to the
laws of the State of Washington, excluding its choice of law provisions. If any
provision of this Consulting Agreement is found by a court of competent
jurisdiction to be unenforceable, that provision shall be severed and the
remainder of this Consulting Agreement shall continue in full force and effect.


11. Arbitration


Any dispute arising under or related to this Consulting Agreement shall be
resolved by binding arbitration under the Commercial Arbitration Rules and
administration of the American Arbitration Association (“AAA”) before one (1)
arbitrator jointly selected by the parties or, if the parties are unable to
agree, appointed under the AAA rules. Such arbitration shall take place in
Washington, DC or Reston, VA, unless otherwise agreed in writing. The
arbitration award shall be final and binding upon the parties and judgment may
be entered upon the application of either party by the court having the
jurisdiction. Each party shall bear the cost of preparing and presenting its
case, and the cost of the arbitration (including fees and expenses of the
arbitrators) shall be shared equally by the parties unless the award otherwise
provides.
 




12. Notices


Any notices required or permitted hereunder shall be given to the appropriate
party at the address specified in this Consulting Agreement or at such other
address as the party shall specify in writing. Such notice shall be deemed given
upon personal delivery to the appropriate address or, if sent by overnight
courier, one (1) day after the sending, or, if sent by certified or registered
mail, three (3) days after the date of mailing.
 
13. Limitation of Damages

 
EXCEPT AS PROVIDED IN SECTIONS 6, 14 AND 15, (A) IN NO EVENT WILL EITHER PARTY
BE LIABLE FOR INCIDENTAL, CONSEQUENTIAL OR SPECIAL DAMAGES, EVEN IF THE OTHER
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. AND (B) EITHER
PARTY’S SOLE LIABILITY TO THE OTHER PARTY, IF ANY, SHALL IN NO EVENT EXCEED THE
FEES PAID BY ICO UNDER THIS CONSULTING AGREEMENT.  
 
14.   Indemnification
 
Each party shall indemnify and hold harmless the other party (including for
reasonable attorneys’ fees and costs) from any and all losses, claims, damages
and liability, including reasonable attorneys’ fees and costs, for any
third-party claims arising out of the indemnifying party’s breach of this
Consulting Agreement, misconduct or negligence.
 
15.   Intellectual Property
 
(a) Consultant hereby irrevocably grants to ICO all right, title and interest in
document, development, work product, know-how, design, processes, invention,
technique, trade secret, or idea, and all intellectual property rights related
thereto, that is created by Consultant, to which Consultant contributes, or
which relates to Consultant’s services provided pursuant to this Consulting
Agreement (the “Work Product”), including all copyrights, trademarks and other
intellectual property rights (including but not limited to patent rights)
relating thereto. Consultant agrees that any and all Work Product shall be and
remain the property of ICO. Consultant will immediately disclose to ICO all Work
Product. Any copyrighted works created by Consultant under this Consulting
Agreement shall be considered “works for hire.” Consultant agrees to take any
steps reasonably necessary to protect ICO’s rights, including without limitation
executing any documents necessary or desirable for doing so. If Consultant does
not execute such documents within a reasonable time, Consultant hereby
irrevocably appoints ICO as Consultant’s attorney-in-fact for the purpose of
executing such documents on Consultant’s behalf, which appointment is coupled
with an interest.
 

--------------------------------------------------------------------------------


 
(b) Consultant represents and warrants that, to his knowledge, no aspect of the
Services will infringe the intellectual property rights of any third party.
 
16. Complete Understanding; Modification


This Consulting Agreement, including all other documents mentioned herein,
constitutes the final, exclusive and complete understanding and agreement of the
parties hereto and supersedes all prior understandings and agreements. Any
waiver, modification or amendment of any provision of this Consulting Agreement
shall be effective only if in writing and signed by the parties hereto.


IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement
as of the date first written above.
 
ICO Satellite Services G.P.
 
Dennis Schmitt
/s/ Michael Corkery
 
/s/ Dennis Schmitt
By:   By: ICO Services Limited, a partner
 
By: Dennis Schmitt
         By: ICO North America, Inc., its parent
   
         By: Michael Corkery
   
         Chief Financial Officer
   

 

--------------------------------------------------------------------------------




APPENDIX 1 TO CONSULTING AGREEMENT


Statement of Work and Procedures
1.  
Consultant shall, prior to March 10, 2009, provide all support as requested by
the CFO and Controller to assist with the preparation of the Company’s 2008 Form
10K.



2.  
Consultant shall, prior to March 31, 2009, effect a full transition of all
responsibilities and work product related to the Company’s international
activities including but not limited to:



-all financial schedules prepared in support of statutory audit, tax filings or
other financial analysis
-all memorandums, schedules or other data supporting accounting or tax positions
or treatments established by the Company up through the termination date of this
Consulting Agreement
-any data related to financial recordkeeping or accounting related to the
Company’s international activities
-any contact information for individuals who have provided, do provide or will
provide support or services to the Company related to its international
activities
-any other information or data that is relevant to the Company’s international
activities up through the termination date of this Consulting Agreement.


 
3.  
Consultant shall, prior to March 31, 2009, effect a full transition of all
responsibilities and work product related to the Oracle financial platform.



4.  
Consultant shall, prior to March 31, 2009, effect a full transition of all
responsibilities and work product related to the Company’s U.S. tax filings.



 
5.  
Consultant shall, prior to March 31, 2009, effect a full transition of all
responsibilities and work product related any other areas as determined by the
CFO during the term of this Consulting Agreement.

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 